Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the first sheet of the drawings should be numbered as 9/1 and the last sheet of the drawings should be numbered as 9/9.  See MPEP 608.2 (V) (t).    

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Objections
2.           Claims 1 and 6 is objected to because of the following informalities: in claims 1 and 6, “either side and having two notches” should be –either side, said convex member having two notches--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 6, “a convex member on a central portion of either side and having two notches at two ends respectively” is not clear. It is not clear whether “either side” is a reference to the “two sides” or a new side. If there is a reference to the two sides, then claim should recites, --a convex member on a central portion of either side of 
“either side.” Is “either side” a reference to one of the two sides of the cutting blade? It is not clear whether the cutting edges are disposed on both sides of the convex member or the cutting edges. Regarding claim 6, “each curved cutting edge having a first end terminated at the notch and a second end terminated at either end” is confusing. First, “the notch” lacks antecedent basis. Claim 6 calls for “two notches.” Therefore, it is not clear “the notch” is a reference to which on one of the two notches. In addition, “either end” is confusing as it is not clear “the end” is a reference to “two ends” of the cutting blade or “two ends” of the two inclined cutting edges. Regarding claim 1, “wherein two of the inclined cutting edges of different 

             Regarding claims 2 and 5, “the notches” is not clear which one of the notches are being claimed, since apparently there are many notches. Is “the notches” a reference to all the notches in the two sides of the cutting blade?



    PNG
    media_image1.png
    875
    1103
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.       Claim 1-6, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jeong T. G. (KR 1734411 B1), hereinafter Jeong. Regarding claim 1, as best understood, Jeong teaches a cutting blade having two ends 300 and two sides 200, comprising: a mounting hole (10A; annotated Fig. 1 above); a convex member (100A) on a central portion of either side and having two notches (100B1, 100B2) at two ends respectively and an intermediate, curved cutting edge (100C, which is curved as shown as 10); and two inclined cutting edges on either side with the convex member disposed between, each inclined cutting edge (extending from the notch 100B1 or 100B2 to the first teeth 310 or 320) having a first end terminated at the notch and a second end (310 or 320) terminated at either end; wherein two of the inclined cutting edges of different sides with the mounting hole disposed between comprise a plurality of groups of an outward inclined cutting member (200A) and a cavity (200C), and the other two inclined cutting edges of different sides with the mounting hole disposed between comprise a plurality of groups of an inward inclined cutting member (200B) and a recess (200D). See annotated Fig. 1 above.   

           Regarding claim 3, as best understood, Jeong teaches everything noted above including that the   number of the groups is five. It should be noted that there are five outward including members including one of the first teeth (320) of the ends and five cavities between them. There are also five inward including members including one of the first teeth (310) of the ends and five recesses between them. 
         Regarding claim 4, as best understood, Jeong teaches everything noted above including two curved cutting edges (defined by the curved cutting edges of the teeth 220 and 310 or 320) on either side with the convex member disposed between, each curved cutting edge having a first end terminated at the notch (200B1, 200B2) and a second end terminated at either end (300); wherein two of the curved cutting edges of different sides with the mounting hole (10A) disposed between comprise a plurality of groups of an outward curved cutting member (200A as being inclined and curved) and a cavity (200C), and the other two curved cutting edges of different sides with the mounting hole disposed between comprise a plurality of groups of an inward curved cutting member (200B, as being inclined and curved) and a recess (200D).  
           Regarding claim 5, as best understood, Jeong teaches everything noted above including that  notches (100B1, 100B2) have a smooth curve.  It should be 
            Regarding claim 6, as best understood, Jeong teaches everything noted above including that the number of the groups is five.  It should be noted that there are five outward curved members including one of the first teeth (320) of the ends and five cavities between them. There are also five inward curved members including one of the first teeth (310) of the ends and five recesses between them. 

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Hunt (2007/0157476), Kaukler et al. (10,117,380), and Chang (2017/0325401)   teach a cutting blade having two sides and two ends.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 24, 2021